NO. 07-03-0311-CV

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL D

                                        JULY 18, 2003

                            ______________________________

                           IN RE JOHN VINEYARD, RELATOR
                         _________________________________


Before QUINN and REAVIS and CAMPBELL, JJ.


                                  MEMORANDUM OPINION


       By this original proceeding, relator John Vineyard, presently incarcerated and acting

pro se, seeks a writ of mandamus to compel the Honorable William C. (Bill) Sowder,

Criminal District Attorney for Lubbock County,1 to conduct an investigation and file felony

charges against a police officer. For the reasons expressed herein, we must dismiss

relator’s petition for want of jurisdiction.


       This court has authority to issue writs of mandamus agreeable to the principles of

law regulating those writs against district and county court judges within our court of

appeals district. Tex. Gov’t Code Ann. § 22.221(b) (Vernon Supp. 2003). Otherwise, our

authority to issue such a writ exists only to the extent necessary to enforce our jurisdiction.

       1
      Relator names “Bill Sowder, District Attorney of Lubbock County,” as respondent.
We take judicial notice of respondent’s full name and office.
Tex. Gov’t Code Ann. § 22.221(a). Before it can be said that we are acting to enforce our

jurisdiction, the dispute made the basis of the petition must somehow implicate a pending

appeal. See Wolters v. Wright, 623 S.W.2d 301 (Tex. 1981); Upjohn Co. v. Marshall, 843
S.W.2d 203, 204 (Tex.App.–Dallas 1992, no writ); Faherty v. Knize, 764 S.W.2d 922, 923

(Tex.App.–Waco 1989, no writ) (writ of prohibition); Loftin v. Weiss, 605 S.W.2d 377, 379

(Tex.App.–Amarillo     1980,   no    writ);   Bush     v.   Vela,   535 S.W.2d 803,   804

(Tex.Civ.App.–Corpus Christi 1976, orig. proceeding).


       Relator’s petition satisfies neither ground. His petition does not relate to a pending

appeal, so issuance of the writ he seeks is not necessary to enforce our jurisdiction. He

seeks a writ not against a judge, but against a district attorney. We have no jurisdiction

to entertain the petition.


       Moreover, an original proceeding filed in this court must comply with the

requirements of Rule 52 of the Texas Rules of Appellate Procedure. Relator’s petition fails

to comply with those requirements in several respects.


       Accordingly, relator’s petition for a writ of mandamus against the district attorney

is dismissed for want of jurisdiction.




                                                     Per Curiam.